                                             Case 2:21-cv-01996-FMO-AS Document 12 Filed 03/10/21 Page 1 of 2 Page ID #:1787



                                                                       1   SPENCER P. HUGRET (SBN: 240424)
                                                                           shugret@grsm.com
                                                                       2   HAILEY ROGERSON (SBN: 311918)
                                                                           hrogerson@grsm.com
                                                                       3   GREG GRUZMAN (SBN: 245701)
                                                                           ggruzman@grsm.com
                                                                       4   GORDON REES SCULLY MANSUKHANI, LLP
                                                                           275 Battery Street, Suite 2000
                                                                       5   San Francisco, CA 94111
                                                                           Telephone: (415) 875-3193
                                                                       6   Facsimile: (415) 986-8054
                                                                       7   Attorneys for Defendant
                                                                           FCA US LLC
                                                                       8
                                                                       9                       UNITED STATES DISTRICT COURT
                                                                      10                     CENTRAL DISTRICT OF CALIFORNIA
Gordon Rees Scully Mansukhani, LLP




                                                                      11   JASON J. ARNOLD and MELISSA L. ) CASE NO. 2:21-cv-01996-FMO-AS
                                                                           ARNOLD,                             )
                                     275 Battery Street, Suite 2000




                                                                      12
                                       San Francisco, CA 94111




                                                                                                               ) CERTIFICATE OF SERVICE
                                                                                                   Plaintiffs, )
                                                                      13                                       )
                                                                                                               )
                                                                      14        vs.                            ) State Court Complaint Filed:
                                                                                                               ) July 29, 2019
                                                                      15   FCA US LLC; ORANGE COAST            )
                                                                           CHRYSLER DODGE JEEP RAM; and ) Removal Date:
                                                                      16   DOES 1 through 10, inclusive,       ) March 4, 2021
                                                                                                               )
                                                                      17                           Defendants. )
                                                                                                               )
                                                                      18                                       )
                                                                                                               )
                                                                      19                                       )
                                                                      20         I am employed in the County of San Francisco, State of California. I am
                                                                      21   over the age of 18 and not a party to the within action. My business address is 275
                                                                      22   Battery Street, 20th Floor, San Francisco, CA 94111.
                                                                      23         On the date set forth below, I served on the party listed below the foregoing
                                                                      24   document(s) described as:
                                                                      25      1. NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES
                                                                      26      2. NOTICE TO PARTIES OF COURT-DIRECTED ADR PROGRAM
                                                                      27      3. INITIAL STANDING ORDER
                                                                      28

                                                                                                        CERTIFICATE OF SERVICE
                                             Case 2:21-cv-01996-FMO-AS Document 12 Filed 03/10/21 Page 2 of 2 Page ID #:1788



                                                                       1    by transmitting VIA ELECTRONIC MAIL the document(s) listed above
                                                                                to the email address(es) set forth below on this date before 5:00 p.m.
                                                                       2        (Per agreement of the parties.)
                                                                       3    (Federal) I declare that I am employed in the office of a member of the
                                                                                bar of this court at whose direction the service was made.
                                                                       4   Michael H. Rosenstein                          Attorneys for Plaintiffs
                                                                           Sepehr Daghighian
                                                                       5   CALIFORNIA CONSUMER
                                                                           ATTORNEYS, PC                                  JASON J. ARNOLD AND
                                                                       6   10900 Wilshire Blvd. Suite 300                 MELISSA L. ARNOLD
                                                                           Los Angeles, CA 90024
                                                                       7   Tel.: (310) 872-2600
                                                                           Fax: (310) 730-7377
                                                                       8   Email: mhr@calattorneys.com
                                                                           Email: sd@calattorneys.com
                                                                       9   Email: jcc@calattorneys.com
                                                                           Email: blanca@calattorneys.com
                                                                      10   Email: eservice@calattorneys.com
                                                                           Attorney for Plaintiffs
Gordon Rees Scully Mansukhani, LLP




                                                                      11
                                                                           Tionna Dolin
                                     275 Battery Street, Suite 2000




                                                                      12   STRATEGIC LEGAL PRACTICES, APC
                                       San Francisco, CA 94111




                                                                           1840 Century Park East, Suite 430
                                                                      13   Los Angeles, CA 90067
                                                                           Tel.: (310) 929-4900
                                                                      14   Fax: (310) 943-3838
                                                                           Email: tdolin@slpattorney.com
                                                                      15   Email: ezkim@slpattorney.com
                                                                           Email: crlee@slpattorney.com
                                                                      16   Email: emailservices@slpattorney.com
                                                                           Attorney for Plaintiff
                                                                      17
                                                                      18
                                                                      19         Executed on March 10, 2021, at San Francisco, California.
                                                                      20
                                                                      21                                   /s/ Jesica Cortez___
                                                                      22                                       Jesica Cortez

                                                                      23
                                                                      24
                                                                      25
                                                                      26
                                                                      27
                                                                      28

                                                                                                      CERTIFICATE OF SERVICE
